DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Remarks
This communication is responsive to the amendment filed on 10/02/2020.  The Applicant’s argument per cited reference Lee (see Remarks, page 8) appears persuasively; thus, the rejection has been withdrawn.  However, thorough updated searches, the new cited references (e.g., Mukai and Boncyk in combination with Lindner) are discovered. Accordingly, the new grounds of rejections herein set forth below for details in view of the claim amendments filed on 03/20/2020.

Status of Claims
Claims 3, 8-12, and 16-18 were previously canceled. 
Claims 1-2, 4, 13-15, 19-21, 23-25, and 27 are amended. 
Claim 28 is added as the new claim.
Claims 1-2, 4-7, 13-15, and 19-28 are pending in this application.

Continuity
The instant application is continuity (CON.) of application No. 13/771747 filed on 02/20/2013 which is patented number 9405986, which is a continuation of application No. 13/034455 filed on 02/24/2011 which is patented number 8402050.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. KR10-2010-0078462, filed on August 13, 2010.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-7, 13-15, and 19-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mukai et al., US Pub. No. 20100149399 (hereinafter as “Mukai”), in view of Lindner, US Pub. No. 20110313653 (hereinafter “Lindner”), and further in view of Boncyk et al., US Pub. No. 20060002607 (hereinafter as “Boncyk”). 
Regarding independent claim 1, Mukai teaches a method comprising: 
fig. 17, at elements 1601, 1603 as shown the computing device having at least a processor):
2 acquiring an image (Abstract: “an imaging unit (114) that captures a digital image” which is interpreted as acquiring an image, further shown in figs. 2, 17, and 38-41); 
acquiring filter information for recognizing an object in the image (fig. 2 at elements 109-110 for acquiring filter information for an object in the image see in fig. 42 at element 4101 such that by selecting filter information “Fashion” and/or “Dining” for location of object(s) shown in image at element 4102; fig. 3, element 109 at particular element 202; and fig. 51 as when selecting “Clothing store A” as filter information, the object “Clothing store A” is outlined/highlighted; fig. 26 at element 2503 “Obtain filter information”.  ****Examiner’s notes: the claim feature is disclosed/defined in the Applicant’s specification, pars. [0030-34], e.g., “…outline image data showing the outline of a car, which may be inputted by a user, is displayed as filter information.”, and [0035] “Also, the filter information may include outline image data of objects,…, which may be readily identifiable in a display image… the user may input drawing information 630 showing the entire shape of the building 610 including the blocked part of the building 610, as filter information.”), wherein the filter information identifies a portion of the image that includes the object, wherein the portion of the image is less than the image (fig. 51 as shown the selected “Clothing store A” is highlighted/outline, which is interpreted as an object as portion and less than the image.  ***Examiner’s notes: the amended limitation, e.g., “wherein the portion of the image is less than the image” is not defined/disclosed in the Applicant’s specification. Therefore, accordance 
filtering the image based on the filter information (par. [0353] “an input for selecting an image from the user” which is interpreted as filtering the image based on the user selects data/information as filter information, see in par. [0358] “When the user selects image data in the transportable external memory held by the display 1550 through the operation interface of the display 1550, the selected image and landmark information corresponding to the selected image displayed on the screen as images in the landmark display mode.”); 
s acquiring metadata related to the object from a non-transitory computer-readable storage medium, wherein the metadata is different information than the object recognition information; (figs. 43, 49-50 display the metadata related to the “Clothing store A” object of the image; and pars. [0191 and 193], e.g., “URL” and/or “metadata” stored in the database of the map server, which is different than the object information, e.g., “Clothing store A” as known by a skilled artisan)
6 outputting the metadata in association with the object on a display device via a graphical user interface application (see again in figs. 43, 49-50 shown as outputted the metadata associated the “Clothing store A” object which is highlight/outline in fig. 51; and pars. [0191 and 193] and [283, 285, and 302], e.g., displaying=outputting the object information/metadata via user interface application)

determining, based on the filtered image, object recognition information”, “comparing the object recognition information with electronically-stored reference characteristic information;” “recognizing the object based on the object recognition information matching the electronically-stored reference characteristic information.”
	In the same field of endeavor (i.e., data processing), Lindner teaches:
determining, based on the filtered image, object recognition information (par. [0049] “processing an input image to recognize target object comprises recognition of a reference object”, wherein the “reference object” is interpreted as the object recognition information, par. [0056] disclosed the recognizing text objects respective indicating the street name, street address of the “street” object, see fig. 3 and par. [0067]) 
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time of the present invention was filed to combine the teachings of the cited references because the teachings of Lindner would have provided Mukai with the above indicated limitation to efficiently implement determining/identifying in recognizing the object information.
Mukai and Lindner do not explicitly teach claim limitations: “comparing the object recognition information with electronically-stored reference characteristic information;” “recognizing the object based on the object recognition information matching the electronically-stored reference characteristic information.”
In the same field of endeavor, Boncyk teaches:
comparing the object recognition information with electronically-stored reference characteristic information (par. [0088] “object recognition 107 also detect and recognized images of the target object 100 or potions thereof.  This is accomplished by analyzing the image data 105 and comparing the results to other data, …, stored in the database 108…”, pars. [0003-0009] for instance, par. [0005] disclosed that using the cell phone, or other devices to “capture an image  of an automobile as it drives along a road, identifying the make and model from the image data, and then providing a user with a link to a website related to that particular make and model”, wherein the “identifying the make and model from the image data” is interpreted as the object recognition information, and the “particular make and model” are interpreted as the reference characteristic information stored in the database of server, and further in pars. [0062] and [0066], e.g., “…Image recognition processing is then used to recognize at least one object in the imagery…the identity of the object(s), text keywords corresponding to the object(s) are retrieved from a database…”, and [0117]); and 
recognizing the object based on the object recognition information matching the electronically-stored reference characteristic information (pars. [0084-87] disclose the recognizing the object based on the object data/text/information, [0088] as explained above).
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time of the present invention was filed to combine the teachings of the cited references because the teachings of Boncyk would have provided Mukai and Lindner with the above indicated limitation to perform efficiently matching the stored characteristic information to specify/recognize the object.

	Regarding claim 2, Mukai teaches: wherein the filter information comprises outline image data showing an outline of the object in the portion of the image that includes the object (see fig. 2 element 111, fig. 3 at particular element 202, wherein the “selection category” interpreted image data as the filter information with the object outline/highlight see fig. 51).

	Regarding claim 4, Mukai, and Linder teach: wherein the acquiring of the filter information (Mukai: figs. 41 and 51 and par. [0558]; and Lindner: pars. [0069-71] selecting “an outline of a car” is interpreted as the “filter” information) comprises:
receiving outline image data of the object (Mukai: see the outline/highlight of the “Clothing store A” data of the object; and Lindner: pars. [0069-71] as explained above to rendering outline data; Lindner: pars. [0052-54] receiving the rendering the selected outline or highlight data of the particular/interest/specific object(s), see further in pars. [0055, 66, and 67] rendered the outline/highlight data of the object) and
outputting outline image data to overlap the portion of the image that includes the object (Lindner: fig. 3(c) as shown as the outputting the metadata in association with the object via GUI of displaying device as shown in fig. 8 and par.[0021]; and pars. [0052-55, 66-67], e.g., selecting the outline or highlight the particular/interest/specific object(s) to detecting overlap objects, e.g., “the rendered object overlaps, …The rendered object may be, at least partially, in front of or behind other objects in the input image”, textual objects (e.g., texts/textual information)=image data). 


	outputting a request to input additional filter information if the object is not recognized; (Boncyk: par. [0017] “a side view of an automobile cannot be analyzable into a particular make and model, …provide more generic terms…” which is interpreted as the additional filter information/data as known by a skilled artisan)  
	receiving additional filter information in response to the request; (Mukai: fig. 51 that user can send request by selecting additional filter information technically) and
	recognizing the object using the additional filter information. (Lindner: see pars. [0041, 46 and 48-49] several steps for recognizing objects; and Boncyk: pars. [0003-8 and 84-88] disclose recognizing the object using plurality selected information as filter information)
	
Regarding claim 1 6, Mukai and Lindner teach: wherein the outputting of the metadata comprises 2 outputting the metadata according to a predetermined priority if two or more pieces of metadata 3 for the object are found (fig. 42 at element 4101 “Prioritized landmark display genres” is interpreted as a predetermined priority if Fashion and Dining as metadata for object are found; and Lindner: par. [0072] “priority level assigned to the route”).

Regarding claim 1 7, Mukai teaches: wherein the acquiring of the metadata related to the 2 recognized object comprises: 
3 requesting the metadata related to the recognized object via a network (figs. 43, 49-50 as shown the metadata related to the “Clothing store A” object of the image from which is inputted/requested by user; and pars. [0191 and 193], e.g., “URL” and/or “metadata” stored in the database of the map server via the network); and 
4 receiving the metadata related to the recognized object from the network (figs. 43, 49-50 receiving the metadata related to the “Clothing store A” object of the image; and pars. [0191 and 193], e.g., “URL” and/or “metadata” stored in the database of the map server via the network).

Regarding independent claim 13, the claim is rejected by the same reasons set forth above to claim 1. Furthermore, in the same field of endeavor (i.e., data processing), Mukai teaches: “detecting two or more candidates of the object using the filter information” (see fig. 42 selecting Fashion and Dining boxes as the filter information causing detecting the Clothing stores and Café P and F which are interpreted as two or more candidates of the object); “s outputting the two or more candidates of the object on a display device via a graphical user interface application” (again in figs. 42-45 displaying the object information and the objects as portions of image via API/GUI on the display device); and “receiving a selection of the object from 6 recerethe two or more candidates of the object” (fig. 42 as shown receiving the user’s selection of the landmarks display genres).

Regarding claim 1 14, Mukai teaches: 
2 acquiring metadata related to the object (figs. 43, 49-50 as shown the metadata related to the “Clothing store A” object of the image for user inputs/selects; and pars. [0191 and 193], e.g., “URL” and/or “metadata” related to the object), wherein the metadata is different information than the object recognition information (fig. 43 and pars. [0191 and 193], e.g., “URL” and/or “metadata” related to the object that is different from the object recognition information, e.g., filter information in fig. 42); and 
3 outputting the metadata in association with the object (figs. 43, 49-50 display the metadata related to the “Clothing store A” object of the image; and pars. [0191 and 193], e.g., “URL” and/or “metadata” stored in the database of the map server,).

	Regarding independent claim 19, the claim is rejected by the same reasons set forth above to claim 1. Furthermore, Mukai teaches: “outputting the image augmented with content identified based on the recognizing of the object in the image, wherein the image with the augmented content is output via a graphical user interface application.” (e.g., output landmarks as augmented image with content via graphical user interface (GUI) application (API) at figs. 42, 47, and 49-51)

	Regarding claim 22, the claim is rejected by the same reasons set forth above to claims 6-7.  However, examiner respectfully submits that the combined teachings of Mukai and Lindner disclose: 
2 acquiring metadata related to the object (Mukai: figs. 42-45 are shown searching=acquiring additional information=metadata related the object in the displayed image, further in pars. [00108] “additional information corresponding object” which is embedded the metadata related to the object, and [0191 and 193] “…the landmark information includes all data, descriptions, and metadata that are to be stored in the map database 118. … landmark information are the names of buildings and constructions, such as Building A, Temple B, Mountain C, descriptive information of eating places and leisure facilities, for example, URL information and coupon information…”); and 
3 outputting the metadata in association with the object on a display device via a graphical user interface application (Mukai: figs. 42-45 as shown displaying the metadata associated with the object depicted in the image via GUI on any display device), wherein the outputting of the metadata comprises outputting two or more pieces of the metadata according to a predetermined priority (Mukai: again at fig. 42 “Prioritized landmark display genres” 4101, and fig. 43 shown the acquired metadata; and Lindner: par. [0072], e.g., “the route may be rendered in a colour indicative of a ranking or priority level assigned to the route).

	Claims 23-26 are rejected in the analysis of above claims 19-22; and therefore, the claims are rejected on that basis in the same rationale.

	Regarding claim 27, Mukai, Lindner, and Boncyk teach: 
detecting the object as an object of interest from amongst a plurality of objects depicted in the image based on the filter information. (Mukai: fig. 42 and fig. 51 and par. [0558] outline/highlighting=detecting the selected interest object; and Lindner: par. [0048] detect a particular target object, and “…to this object of interest” and [0066 and 0071]; and Boncyk: par. [0094] “…the object recognition 107 can also detect identifying marks on the target object 100…”, wherein the target object is interpreted as an object of interest)

	Regarding claim 28 (new), Mukai and Lindner teach: “wherein the object recognition information is reduced information of the portion of the image” (see pars. [0172, 193 and 296] disclose the “reduce” data/information of a portion of the image, and [0558] via “image recognition function” and “highlighted by a box on a corresponding portion of the scene.”, further in [0353] “…significantly reduces a wait time for obtaining landmarks when an image and a landmark are displayed in the overlaying manner.”; and par. [0551] disclosed “reduce” information amount to be transmitted/ “period of time will be shortened” and such “displaying the landmarks” image object becomes “faster”=rate; and Lindner: see par. [0041] “…recognizing objects further comprises identifying particular instances of more general objects. For example, the image is first processed to detect the portions of the image that represent the "street". Then, the one or more objects classified as "street" may be identified as a specific street by name, for example, "First Ave", "Second Ave.", etc." wherein the “streets, buildings, vehicles” interpreted as the portion of the image (see fig. 3 in particular elements (b) and (c) at 330 and 360), and name of street is interpreted as the analysis/recognition information as broadest reasonable interpretation. See MPEP 2111 – Claim Interpretation).  ***Examiner’s notes: the claim limitation in new claim 28 is disclosed/defined in the Applicant’s specification, par. [0048] “….the object recognition information similar to the filtered reference characteristic information stored in the object recognition information storage 140, reduce a time require for recognition and enhance a recognition rate.”

Response to Arguments
Referring to claim rejections under 35 U.S.C. 103, Applicant's arguments filed on 03/20/2020 (Remarks, pages 9-10) to the amended limitations have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant's amendment to the claims. Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record. See above rejections for details.

Prior Art(s)
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica N Le/Examiner, Art Unit 2169    



/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169